Mr. Justice Breese delivered the opinion of the Court: The appellant was sued before a justice of the peace of La Salle county, in an action of debt for obstructing a public highway, and a judgment rendered against him, from which he appealed to the County Court. After moving for and obtaining a continuance of the cause, at the next term the appellant moved to dismiss the cause for want of a complaint in writing filed. If this was a case in which a written complaint on oath was necessary, the appellant waived it by appearing in the cause and moving for a continuance. The motion to dismiss being of a dilatory character, should have been entered at the earliest moment. On the merits of the case the appellant insists there was no sufficient order for the road which it was charged he had obstructed. Going back to the original petition for this road, we find it described thus: “ Commencing at the northwest corner of section one in township thirty-one, range two east of the third principal meridian; thence south to the southwest corner of section thirty-six, township thirty-one, range two east of the third principal meridian. An order was prayed for a survey of a road on this route. Then follows a list of the lands, with the owners’ names on the route, and through which the proposed road would run, and among them is the appellant as owner of the east part of section fourteen and the west part of section thirteen. The commissioners of highways refused to grant the petition, whereupon the petitioners took an appeal to three supervisors of the county to reverse this decision. On a hearing before these supervisors, their order shows, after reciting the application to the commissioners of highways to lay out the road as above described, that the determination of the commissioners in refusing to lay'out said road ought to be reversed, and the supervisors do therefore order and adjudge that the determination of the commissioners be reversed; and they further order that a road be laid out pursuant to the application of Luke Conness, commencing at the northwest corner of section one, township thirty-one (SI) north, range two east of the third principal meridian, and that the width of the road be four rods; the courses whereof according to a plat thereof which we have caused to be made by Joseph H. Wagner, county surveyor of La Salle county, will more fully appear, and which plat is herewith attached and made part hereof. They then assess the damages to some of the owners, and among them to the appellant. The plat attached and made part of the order of the supervisors, shows the route of a road commencing at the northwest corner of section one, and running south on the sectional lines to the southwest corner of section thirty-six. It is an old and familiar maxim of the law that, <{ that is certain which can be rendered certain.” So of this road, a reference to the plat which is a part of the order establishing the road shows the commencement and end of the road, the course and distance. What more could be desired is not perceived. It cannot be material to the appellant whether the damages were assessed to all the land owners on the route or not. They were assessed to him; the others may have released their right to damages, or might not, possibly, have been entitled to any. We cannot but think there was reasonable certainty in the route of this road, and the proceedings to obtain it perfectly regular and legal. Town v. Town of Blackberry, 29 Ill. 137. The judgment must be affirmed. Judgment affirmed*